Title: From George Washington to Stephen Thayer Olney, 23 February 1781
From: Washington, George
To: Olney, Stephen Thayer


                        
                            Sir
                            Head Quarters New Windsor 23d Feby 1781
                        
                        I have recd yours of the 11th inst. and a letter from you to Colo. Angell, dated at Morris town the 15th May
                            last, was about that time laid before me—Capt. Allen, with whom you say you have a dispute of Rank, has never put in any
                            claim, and as I find you are set down the 4th and he the 5th Captain in the new arrangement lately made out by Colo. Greene
                            and transmitted to the Board of War—I conclude that Capt. Allen has either withdrawn his claim, or that Colo. Greene and
                            the Feild Officers, who settled the arrangement, have been convinced of your right of priority. I am &c.

                    